        Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 1 of 37. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 GARETT LUCYK, individually and on                    Case No.:
 behalf of all other similarly situated
 individuals,                                         COLLECTIVE AND CLASS ACTION
                                                      COMPLAINT
                    Plaintiff,
                                                      JURY DEMAND
 v.

 MATERION BRUSH INC. and
 MATERION CORPORATION,

                   Defendants.


       Plaintiff GARETT LUCYK (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, hereby brings this Collective and Class Action Complaint

against Defendants MATERION BRUSH INC. and MATERION CORPORATION (hereinafter

collectively referred to as “Defendants”), and states as follows:

                                        INTRODUCTION

       1.      This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and

Fed. R. Civ. P. 23 by Plaintiff, individually and on behalf of all similarly situated persons employed

by Defendants, arising from Defendants’ willful violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., the Ohio Minimum Fair Wage Standards Act, Ohio Rev. Code

§ 4111 et seq., the Ohio Prompt Pay Act, Ohio Rev. Code § 4113.15, and common law.

       2.      Materion Corporation, through its wholly owned subsidiaries, is an integrated

producer of high-performance advanced engineered materials used in a variety of electrical,

electronic, thermal, and structural applications with $1.2 billion in net sales in 2019. The company

was incorporated in Ohio in 1931 and has approximately 2,600 employees. Its products are sold




                                                  1
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 2 of 37. PageID #: 2




into numerous end markets, including semiconductor, industrial, aerospace and defense,

automotive, energy, consumer electronics, and telecom and data center.

       3.      Materion Corporation, through its wholly owned subsidiaries, employs hourly

production employees, including Plaintiff, to manufacture metal alloys containing beryllium.

       4.      Plaintiff and the similarly situated production employees are and were employed in

Materion Corporation’s manufacturing facilities in Albuquerque, New Mexico; Bloomfield,

Connecticut; Brewster, New York; Buffalo, New York; Delta, Utah; Elmore, Ohio; Fremont,

California; Lincoln, Rhode Island; Lorain, Ohio; Milwaukee, Wisconsin; Reading, Pennsylvania;

Santa Clara, California; Tucson, Arizona; Westford, Massachusetts; Wheatfield, New York; and

Windsor, Connecticut.

       5.      Due to the hazardous nature of beryllium, Defendants require Plaintiff and the

production employees to wear company-issued protective clothing and safety gear during their

work shifts in order to protect them from inhaling or contacting beryllium in the air or on surfaces

and to comply with federal and state governmental safety and health regulations and mandates.

       6.      The company-issued protective clothing and safety gear include “brush blues”

(which consists of long pants and long sleeve button up shirts), underwear (for men), undershirts,

socks, metatarsal shoes/boots, belts, face shields, respirators or battery operated helmets, safety

glasses, ear plugs, gloves, and skull caps (hereinafter referred to as “personal protective

equipment” or “PPE”).

       7.      Defendants require Plaintiff and the production employees to change into (“don”)

and change out of (“doff”) the PPE before and after their work shifts in designated locations at

Defendants’ manufacturing facilities.

       8.      Defendants also require Plaintiff and the production employees to shower in




                                                 2
        Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 3 of 37. PageID #: 3




designated showering areas after their work shifts but before leaving the facility.

       9.      The process of donning and doffing the PPE is compensable because Defendants

and government regulations require Plaintiff and the production employees to wear the PPE during

their work shifts and to don and doff the PPE at the worksite.

       10.     Additionally, the PPE is an integral and indispensable part of Plaintiff’s and the

production employees’ principal work activities, as Plaintiff and the production employees cannot

safely or lawfully perform their production activities without wearing the PPE.

       11.     Plaintiff and the production employees spend substantial amounts of time each day

donning and doffing PPE and walking to and from the locker room and the production area before

and after their work shifts.

       12.     Defendants, however, do not pay Plaintiff and the production employees for all of

this time. Instead, Defendants pay Plaintiff and the production employees based on their scheduled

shift start times and end times (e.g. 7:00 a.m. to 3:30 p.m., with an unpaid 30-minute lunch period),

not the time that Plaintiff and the production employees perform their first and last principal

activities of the workday.

       13.     Consequently, Defendants do not pay Plaintiff and the production employees for

all compensable time, including overtime.

       14.     Defendants require Plaintiff and the production employees to don and doff the same

or substantially similar PPE; and Defendants compensate Plaintiff and the production employees

in the same manner.

       15.     The individuals Plaintiff seeks to represent in this action are current and former

production employees who work(ed) for Defendants at their manufacturing facilities and who

are/were required to don and doff protective clothing and safety gear before the start of and after




                                                 3
        Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 4 of 37. PageID #: 4




the end of their work shifts.

       16.     Defendants knew or could have easily determined how long it takes Plaintiff and

the production employees to complete their donning, doffing, walking and showering activities,

and Defendants could have properly compensated Plaintiff and the putative collective/class

members for this pre- and post-shift work, but deliberately chose not to.

       17.     Plaintiff seeks a declaration that his rights, and the rights of the putative

collective/class members were violated, an award of unpaid wages, an award of liquidated

damages, injunctive and declaratory relief, attendant penalties, and an award of attorneys’ fees and

costs to make them whole for damages they suffered, and to ensure that they and future workers

will not be subjected by Defendants to such illegal conduct in the future.

                                        JURISDICTION

       18.     This Court has subject matter jurisdiction over Plaintiff’s FLSA claim under 28

U.S.C. § 1331 because Plaintiff’s claim raises a federal question under 29 U.S.C. § 201 et seq.

       19.     Additionally, this Court has jurisdiction over Plaintiff’s FLSA claim under 29

U.S.C. § 216(b), which provides that suit under the FLSA “may be maintained against any

employer … in any Federal or State court of competent jurisdiction.”

       20.     Moreover, this Court has original jurisdiction over this action pursuant to the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the aggregate

claims of the individual Class members exceed the sum value of $5,000,000 exclusive of interest

and costs, there are believed to be in excess of 100 class members, and at least some class members

have a different citizenship than Defendants.

       21.     Defendants’ annual sales exceed $500,000, and Defendants have more than two

employees; thus, the FLSA applies in this case on an enterprise basis. Defendants’ employees,




                                                 4
        Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 5 of 37. PageID #: 5




including Plaintiff, engage in interstate commerce or in the production of goods for commerce;

therefore, they are also covered by the FLSA on an individual basis.

       22.     This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367 because the state law claims and the federal claim are so closely related that they

form part of the same case or controversy under Article III of the United States Constitution.

       23.     This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

and 2202.

       24.     This Court has personal jurisdiction over Defendants because Defendants are

incorporated in the state of Ohio and maintain their principal place of business in the state of Ohio.

                                              VENUE

       25.     Venue is proper in the Northern District of Ohio under 28 U.S.C. §§ 1391 (b)(1)

and (2) because Defendants reside in this District and employ Plaintiff and other production

employees in this District.

                               INTRADISTRICT ASSIGNMENT

       26.     A substantial part of the events or omissions giving rise to the claims alleged herein

occurred at Defendants’ Elmore, Ohio manufacturing facility; therefore, this action is properly

assigned to the Western Division.

                                             PARTIES

       27.     Plaintiff GARETT LUCYK is an Ohio resident who has worked for Defendants as

an hourly production employee at Defendants’ Elmore, Ohio manufacturing facility since June

2018. Defendants pay Plaintiff $26.17 per hour, plus shift premium pay, nondiscretionary

incentive compensation, and additional premium pay due to the hazards of working at the facility

during the COVID-19 pandemic. See Ex. A, Plaintiff’s April 24, 2020 Earnings Statement.




                                                  5
           Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 6 of 37. PageID #: 6




Throughout his employment with Defendants, Plaintiff has typically worked up to 40 or more

hours per week and has worked overtime during numerous workweeks. Plaintiff signed a consent

form to join this collective action lawsuit. Ex. B.

           28.    Defendant MATERION BRUSH INC. is an Ohio corporation (Entity Number:

144720) with its principal executive office located at 6070 Parkland Boulevard, Mayfield Heights,

Ohio 44124. Its registered agent for service of process is Gregory R. Chemnitz, c/o Brushed

Materials, 6070 Parkland Boulevard, Mayfield Heights, Ohio 44124. Defendant MATERION

BRUSH INC. is a subsidiary of Defendant MATERION CORPORATION.

           29.    Defendant MATERION CORPORATION is an Ohio corporation (Entity Number:

1199752) with its principal executive office located at 6070 Parkland Boulevard, Mayfield

Heights, Ohio 44124. Its registered agent for service of process is CT Corporation System, 4400

Easton Commons Way, Suite 125, Columbus, Ohio 43219.

                                    GENERAL ALLEGATIONS

A.         Defendants’ Operations and Manufacturing Facilities

           30.    Materion Corporation, through its wholly owned subsidiaries, is an integrated

producer of high-performance advanced engineered materials used in a variety of electrical,

electronic, thermal, and structural applications with $1.2 billion in net sales in 2019. The company

was incorporated in Ohio in 1931 and has approximately 2,600 employees. Its products are sold

into numerous end markets, including semiconductor, industrial, aerospace and defense,

automotive, energy, consumer electronics, and telecom and data center.

           31.    Materion Corporation’s businesses are organized under four reportable segments:

Performance Alloys and Composites, Advanced Materials, Precision Coatings, and Other. 1



     1
         The Other segment is comprised of unallocated corporate costs.


                                                  6
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 7 of 37. PageID #: 7




       32.     The Performance Alloys and Composites (PAC) segment provides advanced

engineered solutions comprised of beryllium and non-beryllium containing alloy systems and

custom engineered parts in strip, bulk, rod, plate, bar, tube, and other customized shapes. These

products are produced at Materion Corporation’s manufacturing facilities in Delta, Utah; Elmore,

Ohio; Fremont, California; Lincoln, Rhode Island; Lorain, Ohio; Reading, Pennsylvania; and

Tucson, Arizona.

       33.     The Advanced Materials segment provides advanced chemicals, microelectronics

packaging, precious metal, non-precious metal, and specialty metal products, including vapor

deposition targets, frame lid assemblies, clad and precious metal pre-forms, high temperature braze

materials, and ultra-pure wire shapes. These products are produced at Materion Corporation’s

manufacturing facilities in Albuquerque, New Mexico; Brewster, New York; Buffalo, New York;

Milwaukee, Wisconsin; Santa Clara, California; and Wheatfield, New York.

       34.     The Precision Coatings segment provides sputter-coated precision thin film

coatings and optical filter materials and high-performance sputter-coated precision flexible thin

film materials. These products are produced at Materion Corporation’s manufacturing facilities in

Bloomfield, Connecticut; Tyngsboro, Massachusetts; and Windsor Connecticut.

       35.     Plaintiff and the similarly situated production employees are and were employed in

Materion Corporation’s manufacturing facilities in Albuquerque, New Mexico; Bloomfield,

Connecticut; Brewster, New York; Buffalo, New York; Delta, Utah; Elmore, Ohio; Fremont,

California; Lincoln, Rhode Island; Lorain, Ohio; Milwaukee, Wisconsin; Reading, Pennsylvania;

Santa Clara, California; Tucson, Arizona; Westford, Massachusetts; Wheatfield, New York; and

Windsor, Connecticut.




                                                7
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 8 of 37. PageID #: 8




B.     Defendants Require Plaintiff and the Production Employees to Utilize Company-
       Issued PPE during their Work Shifts in Order to Protect the Production Employees
       from the Harmful Effects of Beryllium

       36.     Due to the hazardous nature of their operations, Defendants require Plaintiff and

the production employees to utilize company-issued protective clothing and safety gear during

their work shifts in order to protect Plaintiff and the production employees from inhaling or

contacting beryllium in the air or on surfaces and to comply with federal and state governmental

safety and health regulations and mandates.

       37.     The company-issued protective clothing and safety gear include “brush blues”

(which consists of long pants and long sleeve button up shirts), underwear (for men), undershirts,

socks, metatarsal shoes/boots, belts, face shields, respirators or battery operated helmets, safety

glasses, ear plugs, gloves, and skull caps (hereinafter referred to as “personal protective

equipment” or “PPE”).

       38.     Defendants require Plaintiff and the production employees to don and doff the PPE

before and after their work shifts in designated locations at Defendants’ manufacturing facilities.

       39.     Defendants prohibit Plaintiff and the production employees from donning or

doffing the PPE at home.

       40.     Defendants prohibit Plaintiff and the production employees from taking the PPE

home with them or otherwise removing the PPE from Defendants’ manufacturing facilities. See

Ex. C, Materion Employee Handbook, Section 5.8, p. 85 (“No work clothing of any kind, furnished

by the company, may be worn or taken from the plant premises”).

       41.     Defendants furnish Plaintiff and the production employees with freshly laundered

protective clothing each workday. Id. (“The company will launder all clothing and towels. Shoes,

when worn out, will be destroyed and replaced”).

       42.     Defendants prohibit Plaintiff and the production employees from leaving the locker


                                                 8
           Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 9 of 37. PageID #: 9




room and walking to the production area without wearing their protective clothing and metatarsal

shoes/boots.

        43.      Defendants prohibit Plaintiff and the production employees from entering certain

areas of the manufacturing facility, including the production area, without wearing the appropriate

PPE.

        44.      Defendants prohibit Plaintiff and the production employees from leaving the

production area and walking back to the locker room without wearing their protective clothing and

metatarsal shoes/boots.

        45.      In addition to requiring Plaintiff and the production employees to don and doff PPE

before and after their work shifts in designated locations at Defendants’ manufacturing facilities,

Defendants require Plaintiff and the production employees to shower in designated showering

areas after their work shifts but before leaving the facility.

        46.      Defendants prohibit Plaintiff and the production employees from leaving the

manufacturing facility without doffing the PPE, showering, and changing into a clean pair of

clothes.

        47.      Plaintiff and the production employees spend substantial amounts of time each day

donning and doffing PPE and walking to and from the locker room and the production area before

and after their work shifts, and showering after their work shifts.

        48.      Defendants, however, do not pay Plaintiff and the production employees for all of

this time.

        49.      Instead, Defendants pay Plaintiff and the production employees based on their

scheduled shift start times and end times (e.g. 7:00 a.m. to 3:30 p.m., with an unpaid 30-minute

lunch period), not the time that Plaintiff and the production employees perform their first and last




                                                   9
         Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 10 of 37. PageID #: 10




principal activities of the workday.

         50.    Consequently, Defendants do not pay Plaintiff and the production employees for

all compensable time, including overtime.

C.       Pre-Shift Donning and Walking Activities

         51.    Before their scheduled shifts and before beginning their production activities,

Plaintiff and the production employees are required to undertake the following essential work tasks

in chronological order:

     •   Upon arriving at the facility, Plaintiff and the production employees must walk through a
         turnstile, swipe their key card at the security gate, and then walk into the security office
         and have their temperature taken;

     •   After leaving the security office, the production employees must walk to the exit of the
         boot locker room, place their lunch bin on a shelf just outside the exit of the boot locker
         room, and then embark on a 50-yard walk to the locker room;

     •   After entering the locker room, the production employees must retrieve their freshly
         laundered brush blues, underwear, undershirts and socks from the locker room clothing
         rack and bins;

     •   After retrieving their protective clothing, the production employees must grab a pair of
         rubber gloves and carry the items to their personal locker, unlock the combination lock,
         remove their personal clothing and their shoes and stow the items in their locker, and then
         put on their brush blues, underwear, undershirts and socks;

     •   After readying and donning their protective clothing, the production employees must grab
         a pair of flip flops from their locker, put on their flip flops and their rubber gloves, close
         their locker and lock the combination lock, and then walk to the boot locker room;

     •   After entering the boot locker room, the production employees must walk to their personal
         locker, remove their flip flops and stow them in their locker, grab their belt from their
         locker and put on their belt, and then put on and lace up their metatarsal shoes/boots;

     •   After putting on and lacing up their metatarsal shoes/boots, the production employees must
         retrieve any other necessary work items from their locker (such as pens, pencils and
         notepads) and attach the items to their protective clothing or put the items in their pockets;

     •   Then, the production employees must remove their rubber gloves, place them in a
         designated trash bin, retrieve their lunch bin from the shelf as they exit the boot locker
         room, and then embark on a four to five minute walk to the production area to receive their



                                                  10
         Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 11 of 37. PageID #: 11




         work instructions and complete their pre-shift donning activities; 2

     •   After walking to the production area and receiving their work instructions, the production
         employees must retrieve and put on additional items of safety gear, including a respirator
         or battery-powered helmet, nitrile gloves, ear plugs, and, depending on their work
         assignment for the day, A6 cut resistant gloves, face shields, and/or skull caps.

         52.    The pre-shift donning and walking process at the Elmore, Ohio facility takes

substantial time on a daily basis, ranging from 15 to 20 minutes per shift.

         53.    Plaintiff and the production employees are not properly paid for this time because

Defendants require Plaintiff and the production employees to report to their work stations and

begin their production activities no later than six minutes after the start of their scheduled work

shifts, meaning that Plaintiff and the production employees must arrive to work approximately 9

to 15 minutes before the start of their scheduled shifts in order to complete their pre-shift donning

and walking activities. See Ex. C, Materion Employee Handbook, Section 5.8, p. 86 (showing that

production employees working a 7:00 a.m. to 3:30 p.m. shift, with an unpaid 30-minute lunch

period, are required to change clothes and arrive at the work area at 7:06 a.m.).

         54.    Consequently, Plaintiff and the production employees perform pre-shift work in the

range of 9 to 15 minutes per shift.

D.       Post-Shift Walking, Doffing and Showering Activities

         55.    After completing their production activities and after removing their respirators or

battery-powered helmets and other items of safety gear and placing them in designated bins,

Plaintiff and the production employees are required to undertake the following essential work tasks

in chronological order:


     2
      During the wintertime, the production employees must undertake the additional step of
walking to the coat locker room, retrieving a work coat from the bin in the coat locker room, and
putting on the work coat before embarking on the four to five minute walk to the production area.




                                                  11
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 12 of 37. PageID #: 12




   •   Leave the production area and embark on a four to five minute walk to the boot locker
       room; 3

   •   After entering the boot locker room, the production employees must grab a pair of rubber
       gloves, walk to their locker, put on the rubber gloves, untie and remove their metatarsal
       shoes/boots and remove their belts and stow the items in their locker, and then remove their
       brush blues, underwear, undershirts and socks and place the items in designated bins;

   •   After removing their protective clothing and placing them in designated bins, the
       production employees must put on their flip flops, walk to the shower area, remove their
       rubber gloves and place them in a designated trash bin, and then grab a wash cloth on their
       way to the shower;

   •   Next, the production employees must enter the shower and thoroughly cleanse and rinse
       themselves in order to remove any traces of beryllium from their hair, nails and skin;

   •   After showering, the production employees must grab a freshly laundered towel, dry
       themselves off, put on their flip flops, and walk from the shower area back to the locker
       room;

   •   After entering the locker room, the production employees must walk to their locker room
       stall, unlock the combination lock, remove their flip flops and stow them in their locker,
       and put on a clean pair of clothes and shoes;

   •   After changing into their clothes, the production employees must close their locker door,
       lock the combination lock, and place their used towel in a designated towel bin in the locker
       room as they exit the locker room door;

   •   Finally, the production employees must walk to the exit of the boot locker room, retrieve
       their lunch bin from the shelf just outside the exit of the boot locker room, and then walk
       to the security gate and swipe their key card as they walk through the turnstile and exit the
       facility.

       56.     The post-shift walking, doffing and showering process at the Elmore, Ohio facility

takes substantial time on a daily basis, ranging from 15 to 20 minutes per shift.

       57.     Plaintiff and the production employees are not properly paid for this time because

Defendants do not permit Plaintiff and the production employees to leave the production area until



   3
      During the wintertime, the production employees must walk from the production area to the
coat locker room, remove their work coat, and then place the work coat in a designated bin in the
coat locker room before proceeding to the boot locker room.



                                                12
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 13 of 37. PageID #: 13




12 minutes before the end of their scheduled work shifts, meaning that Plaintiff and the production

employees perform post-shift work in the range of 3 to 10 minutes per shift. See Ex. C, Materion

Employee Handbook, Section 5.8, p. 86 (showing that production employees working a 7:00 a.m.

to 3:30 p.m. shift, with an unpaid 30-minute lunch period, are not permitted to leave the work area

to take a shower and change clothes until 3:18 p.m.).

E.      Defendants’ Timekeeping System Fails to Properly Account for Plaintiff’s and the
        Production Employees’ Donning, Doffing, Walking and Showering Activities

        58.    During their shifts, Plaintiff and the production employees are required to enter

their time into Defendants’ Kronos time-keeping system using a computer terminal in the

production area, but again, this time is based on their scheduled shift start times and end times (e.g.

7:00 a.m. to 3:30 p.m., with an unpaid 30-minute lunch period), not the time that Plaintiff and the

production employees perform their first and last principal activities of the workday. Id., Section

5.2, p. 1 (“All employees scheduled on straight shift jobs will receive a 30 minute unpaid lunch

and receive 10 hours of straight time pay for each regularly scheduled shift”).

        59.    Defendants require Plaintiff and the production employees to report to their work

stations and begin their production activities no later than six minutes after the start of their

scheduled work shifts; and Defendants do not permit Plaintiff and the production employees to

leave the production area to take a shower and change clothes more than 12 minutes before the

end of their scheduled work shifts. Id., Section 5.8, p. 85 (“All hourly rate and weekly salaried

employees furnished clothing shall be allowed six (6) minutes at the start of their shift to change

clothes, and twelve (12) minutes at the end of their shifts to take a shower and change clothes”).

        60.    However, as described above, it takes Plaintiff and the production employees

significantly longer than 18 minutes to complete their donning, doffing, walking and showering

activities.



                                                  13
         Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 14 of 37. PageID #: 14




         61.    Consequently, Defendants’ timekeeping system fails to account for all of the time

Plaintiff and the production employees spend donning and doffing PPE, walking to and from the

locker room and production area, and showering.

F.       Donning and Doffing PPE at the Worksite are Principal Work Activities and are
         Compensable under the FLSA

         62.    Defendants require Plaintiff and the production employees to wear the PPE during

their work shifts and to shower at Defendants’ facility before leaving work in order to prevent

chronic beryllium disease (CBD) and to comply with federal and state governmental safety and

health regulations and mandates. 4

         63.    Additionally, the PPE is an integral and indispensable part of Plaintiff’s and the

production employees’ principal work activities, as Plaintiff and the production employees cannot

safely or lawfully perform their production activities without wearing the PPE.

         64.    Donning and doffing protective clothing and safety gear are principal activities

under the Portal-to-Portal Act, 29 U.S.C. § 254, and thus time spent in those activities, as well as

any walking and waiting time that occurs after the employee engages in his first principal activity

and before he finishes his last principal activity, is part of a “continuous workday” and is

compensable under the FLSA.

         65.    The determination of whether donning and doffing a safety uniform is compensable

begins with Steiner v. Mitchell, 350 U.S. 247 (1956), the seminal case on the subject. In Steiner,

the Supreme Court held that donning and doffing uniforms was compensable when employees


     4
      Inhaling or contacting beryllium can cause an immune response that results in an individual
becoming sensitized to beryllium. See Federal Register Volume 82, Number 5, Occupational
Exposure to Beryllium, available at https://www.osha.gov/laws-regs/federalregister/2017-01-09.
Individuals with beryllium sensitization are at risk for developing a debilitating disease of the lungs
called chronic beryllium disease (CBD) if they inhale airborne beryllium after becoming
sensitized. Id. Beryllium-exposed workers may also develop other adverse health effects such as
acute beryllium disease and lung cancer. Id.


                                                  14
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 15 of 37. PageID #: 15




handling dangerous chemicals in a wet storage battery factory were “compelled by circumstances,

including vital considerations of health and hygiene, to change clothes and to shower in facilities

which state law requires their employer to provide.” Id. at 248.

       66.      The factory workers in Steiner were exposed to high levels of lead particles (dust

and fumes), which “permeate[d] the entire plant and everything and everyone in it.” Id. at 249.

Lead dust attached to the skin, hair, clothing and shoes of the employees, and presented significant

risks to family members of the workers because toxic particles could be “brought home in the

workers’ clothing or shoes.” Id. at 250.

       67.      Consequently, the workers were issued old but clean clothes on-site, and were

required to don and doff the clothes at the factory and shower on the premises before leaving in

order to minimize health risks to themselves and others. Id. at 255. Under these circumstances, the

Court had “no difficulty” concluding that these dress-related activities were compensable under

the FLSA. Id.

       68.      Following the Supreme Court’s decision in Steiner, the Department of Labor

(“DOL”) issued regulations providing further guidance about the types of dress-related activities

that are compensable under the FLSA. One such regulation, 29 C.F.R. § 790.8(c), describes

“principal activity” as follows:

       Among the activities included as an integral part of a principal activity are those
       closely related activities which are indispensable to its performance. If an employee
       in a chemical plant, for example, cannot perform his principal activities without
       putting on certain clothes, changing clothes on the employer’s premises at the
       beginning and end of the workday would be an integral part of the employee’s
       principal activity. On the other hand, if changing clothes is merely a convenience
       to the employee and not directly related to his principal activities, it would be
       considered as a ‘preliminary’ or ‘postliminary’ activity rather than a principal part
       of the activity.

       69.      More recently, in an advisory memorandum regarding the Supreme Court’s

decision in IBP v. Alvarez, 546 U.S. 21 (2005), the DOL reiterated its view that the FLSA requires


                                                15
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 16 of 37. PageID #: 16




compensation for donning and doffing safety gear when the donning and doffing activities must

be performed at work. The DOL opined:

       Therefore, the time, no matter how minimal, that an employee is required to spend
       putting on and taking off gear on the employer’s premises is compensable ‘work’
       under the FLSA. … However, donning and doffing of required gear is within the
       continuous workday only when the employer or the nature of the job mandates that
       it take place on the employer’s premises. It is our longstanding position that if
       employees have the option and the ability to change into the required gear at home,
       changing into that gear is not a principal activity, even when it takes place at the
       [worksite].

Wage     &    Hour     Adv.    Mem.      No.    2006-2     (May     31,    2006),     available   at

https://www.dol.gov/whd/FieldBulletins/AdvisoryMemo2006_2.htm#_ftnref2.

       70.     In light of the Supreme Court’s opinion in Steiner, numerous Circuit Courts have

endorsed the compensability of donning and doffing safety gear. For example, in Tum v. Barber

Foods, Inc., 360 F.3d 274, 278 (1st Cir. 2004), the First Circuit noted with approval the district

court’s opinion regarding the compensability of donning and doffing safety gear when wearing

such gear is required by the employer and/or government regulation:

       The district court found that the donning and doffing of required gear is an integral
       and indispensable part of Employees’ principal activities. See generally Steiner v.
       Mitchell, 350 U.S. 247, 76 S.Ct. 330, 100 L.Ed. 267 (1956) (holding that activities
       should be considered integral and indispensable when they are part of the principal
       activities for the particular job tasks); Mitchell v. King Packing Co., 350 U.S. 260,
       76 S.Ct. 337, 100 L.Ed. 282 (1956). We agree with the district court’s conclusion
       as to the required gear. In the context of this case, Employees are required by Barber
       Foods and or government regulation to wear the gear. Therefore, these tasks are
       integral to the principal activity and therefore compensable. See Alvarez v. IBP,
       Inc., 339 F.3d 894, 903 (9th Cir. 2003) (holding that donning and doffing which is
       both required by law and done for the benefit of employer is integral and
       indispensable part of the workday); cf. 29 C.F.R. § 1910.132(a).

Id.

       71.     In Franklin v. Kellogg Co., 619 F.3d 604 (6th Cir. 2010), the Sixth Circuit

considered the issue of employee compensation for time spent donning and doffing food protective

clothing and safety gear at the beginning and the end of work shifts. The protective gear at issue


                                                16
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 17 of 37. PageID #: 17




included hair and beard nets, safety glasses, ear plugs, and “bump caps.” Id. at 608. The Sixth

Circuit applied the Steiner test, asking whether the activities of donning and doffing were an

“integral and indispensable” part of the principal activity of the employment. Id. at 619-20. The

Sixth Circuit answered this question in the affirmative, reasoning that the activities were required

by the manufacturer, and ensured untainted products and safe and sanitary working conditions. Id.

at 620.

          72.   In a case involving the donning and doffing of protective gear at a meat processing

plant, Alvarez v. IBP, Inc., 339 F.3d 894 (9th Cir. 2003), aff’d, 546 U.S. 21 (2005), the Ninth

Circuit also applied the Steiner test. The court considered whether these activities of donning and

doffing at the beginning and end of a work shift were “integral and indispensable” to the principal

activity of the employment, inquiring whether the activities were “necessary to the principal work

performed and done for the benefit of the employer.” Id. at 902-03. The Ninth Circuit concluded

that the “integral and indispensable” test set forth in Steiner was satisfied with regard to the

donning and doffing of all the protective gear at issue. Id. at 903.

G.        The Production Employees’ Walking Time is Compensable Because it Occurs After
          the Beginning of the their First Principal Activity and Before the End of their Last
          Principal Activity

          73.   The time spent by Plaintiff and the production employees walking to and from the

locker room and production area is compensable because it occurs after donning their PPE and

before doffing their PPE.

          74.   On appeal to the Supreme Court, the employers in Alvarez did not challenge the

Ninth Circuit’s holding that, in light of Steiner, donning and doffing of protective equipment is

compensable under the Portal Act. Alvarez, 546 U.S. at 32. Instead, the employers appealed a

separate ruling regarding the compensability of walking time. Id. The Supreme Court held that

walking time is compensable if it occurs after the beginning of the employee’s first principal


                                                 17
       Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 18 of 37. PageID #: 18




activity and before the end of the employee’s last principal activity. Id. at 37.

       75.     In the wake of the Supreme Court’s decision in Alvarez, the DOL issued an advisory

memorandum stating, in pertinent part,

       The Supreme Court’s unanimous decision in Alvarez holds that employees who
       work in meat and poultry processing plants must be paid for the time they spend
       walking between the place where they put on and take off protective equipment and
       the place where they process the meat or poultry. The Court determined that
       donning and doffing gear is a “principal activity” under the Portal to Portal Act, 29
       U.S.C. 254, and thus time spent in those activities, as well as any walking and
       waiting time that occurs after the employee engages in his first principal activity
       and before he finishes his last principal activity, is part of a “continuous workday”
       and is compensable under the Fair Labor Standards Act (FLSA), 29 U.S.C. 201 et
       seq.

Wage     &     Hour     Adv.    Mem.      No.     2006-2     (May     31,    2006),   available    at

https://www.dol.gov/whd/FieldBulletins/AdvisoryMemo2006_2.htm#_ftnref2 (footnote omitted).

H.     The Production Employees’ Showering Activities are Compensable Because
       Showering is Required by the Nature of their Work and Significantly Reduces Health
       Risks

       76.     Plaintiff’s and the production employees’ showering activities are also

compensable because Defendants require Plaintiff and the production employees to shower before

leaving the facility in order to protect themselves and their families from the risks associated with

beryllium exposure.

       77.     In Alvarez, supra, the Supreme Court endorsed the compensability of post-shift

showering activities where, like here, the employees were exposed to dangerously caustic and

toxic materials:

       In 1955 … we were confronted with the question whether workers in a battery plant
       had a statutory right to compensation for the “time incident to changing clothes at
       the beginning of the shift and showering at the end, where they must make extensive
       use of dangerously caustic and toxic materials, and are compelled by circumstances,
       including vital considerations of health and hygiene, to change clothes and to
       shower in facilities which state law requires their employers to provide ....” Steiner
       v. Mitchell, 350 U.S. 247, 248, 76 S.Ct. 330, 100 L.Ed. 267 (1956). After
       distinguishing “changing clothes and showering under normal conditions” and


                                                 18
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 19 of 37. PageID #: 19




       stressing the important health and safety risks associated with the production of
       batteries, id., at 249, 76 S.Ct. 330, the Court endorsed the Court of Appeals
       conclusion that these activities were compensable under the FLSA.

Alvarez, 546 U.S. at 28. See also Musch v. Domtar Industries, Inc., 587 F.3d 857, 859 (7th Cir.

2009) (Under the FLSA, an employee can be compensated for activities such as washing up or

changing clothes if these activities are integral and indispensable to that employee’s employment);

Dekeyser v. Thyssenkrupp Waupaca, Inc., No. 08-C-0488, 2015 WL 1014612, at *3 (E.D. Wis.

Mar. 9, 2015) (“The standard is that the changing and showering is integral and indispensable if

‘required by the nature of the work’—in other words, if ‘changing clothes and showering at work

will significantly reduce the risk to the health of the employee.’”) (citation omitted).

I.     Defendants’ Regular Rate Violations

       78.        Defendants pay Plaintiff and the production employees an hourly wage, plus shift

premium pay, nondiscretionary incentive compensation, and additional premium pay due to the

hazards of working at the facility during the COVID-19 pandemic.

       79.        Under the FLSA, the “regular rate” at which an employee must be paid includes

“all remuneration for employment paid to, or on behalf of, the employee,” divided by hours

worked in a workweek. 29 U.S.C. § 207(e) (emphasis added).

       80.        Defendants violated the FLSA’s overtime provisions, 29 U.S.C. § 207, by

systematically failing to include all remuneration in Plaintiff’s and the production employees’

regular rates of pay when computing overtime pay, specifically, nondiscretionary incentive

compensation and additional premium pay due to the hazards of working at the facility during the

COVID-19 pandemic.

       81.        Consequently, Plaintiff and the production employees are paid at artificially low

overtime rates.




                                                 19
         Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 20 of 37. PageID #: 20




J.       Defendants Breached Their Contractual Obligation to Pay Plaintiff and the
         Production Employees their Regular Hourly Rates for Each Hour Worked

         82.    In approximately June 2018, Defendants offered Plaintiff the opportunity to work

for Defendants as an hourly production employee.

         83.    In consideration for Plaintiff’s work as an hourly production employee, Defendants

promised to pay Plaintiff an hourly wage for each hour he worked for Defendants.

         84.    In approximately June 2018, Plaintiff accepted Defendants’ offer of employment

and began working for Defendants, creating a valid contract between Defendants and Plaintiff

whereby Defendants were obligated to pay Plaintiff his regular hourly rate of pay for each hour

that he worked for Defendants, including the donning, doffing, walking and showering activities

described herein.

         85.    Throughout his employment with Defendants as an hourly production employee,

Plaintiff performed all of the work required by Defendants, including the donning, doffing,

walking and showering activities described herein. In performing this work, Plaintiff fulfilled all

of his duties under the contract.

         86.    However, throughout Plaintiff’s entire employment with Defendants, Defendants

repeatedly and systematically breached the contract by not paying Plaintiff his regular hourly rate

of pay for the donning, doffing, walking and showering activities described herein.

         87.    Defendants’ failure to pay Plaintiff for each hour of work he performed and that

was required of him as an hourly production employee was a material breach by Defendants.

         88.    Because of Defendants’ breaches, Plaintiff was deprived of wages owed to him

under the contract, including unpaid “gap time” wages. 5


     5
     “Gap time” refers to time that is not covered by the FLSA’s overtime provisions because it
does not exceed the overtime limit, and to time that is not covered by the FLSA’s minimum wage
provisions because, even though it is uncompensated, the employees are still being paid a


                                                20
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 21 of 37. PageID #: 21




       89.     Upon information and belief, all of the other hourly production employees who

worked for Defendants had a similar valid contract with Defendants.

       90.     Upon information and belief, Defendants repeatedly and systematically breached

their contracts with all the other hourly production employees they employed in the same way that

they breached their contract with Plaintiff.

       91.     Defendants’ contractual promises to pay Plaintiff and each hourly production

employee’s applicable hourly rate for each hour worked is evidenced by, among other things, each

earnings statement issued to Plaintiff and the hourly production employees.

       92.     Plaintiff and the hourly production employees are owed wages at their contractual

hourly wage rates for the time that they worked off the clock during their employment with

Defendants, including unpaid “gap time” wages.

       93.     Plaintiff and the hourly production employees earned these wages at the moment

they performed the off-the-clock work; and the wages were due to be paid to Plaintiff and the

hourly production employees no later than the pay day for the period in which the off-the-clock

work was performed.

       94.     Despite the fact that Plaintiff and the hourly production employees performed the

off-the-clock work before and after their scheduled shifts, these off-the-clock hours were not

peripheral tasks for which they were owed additional compensation. Instead, the off-the-clock

work, which was performed by Plaintiff and the hourly production employees pursuant to

Defendants’ express instructions, constituted principal work activities that were integral and

indispensable to the hourly production employees’ work; and Defendants were contractually

obligated to pay the hourly production employees for this time at the regular hourly rates at which



minimum wage when their salaries are averaged across their actual time worked.


                                                21
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 22 of 37. PageID #: 22




they were employed.

       95.     The fact that Defendants deliberately chose not to compensate Plaintiff and the

production employees for this work, and that the off-the-clock work was performed before and

after the production employees’ scheduled shifts, does not somehow relieve Defendants of their

contractual obligations to pay the production employees for this time.

       96.     Defendants were contractually obligated to pay Plaintiff and the production

employees their regular rates of pay for all hours worked, including hours worked before after

their scheduled work shifts.

K.     Defendants Benefitted from the Unpaid Donning, Doffing, Walking and Showering
       Activities

       97.     At all relevant times, Defendants directed and directly benefited from the work

performed by Plaintiff and similarly situated employees in connection with the above-described

pre-shift and post-shift donning, doffing, walking and showering activities performed by Plaintiff

and the production employees.

       98.     At all relevant times, Defendants controlled the work schedules, duties, protocols,

applications, assignments and employment conditions of Plaintiff and the production employees.

       99.     At all relevant times, Defendants were able to track the amount of time Plaintiff

and the production employees spent in connection with the pre-shift and post-shift donning,

doffing, walking and showering activities. However, Defendants failed to do so and failed to pay

Plaintiff and the production employees for all of the work they performed.

       100.    At all relevant times, Plaintiff and the production employees were non-exempt

employees, subject to the requirements of the FLSA and state wage and hour law.

       101.    At all relevant times, Defendants used their attendance and adherence policies

against Plaintiff and the production employees in order to pressure them into performing the pre-



                                               22
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 23 of 37. PageID #: 23




shift and post-shift donning, doffing, walking and showering activities without pay.

       102.     Defendants expressly trained and instructed Plaintiff and the production employees

to begin performing the above-described pre-shift donning and walking activities before the start

of their scheduled shifts, to ensure they were prepared to engage in their production activities no

later than six minutes after their shifts began.

       103.     At all relevant times, Defendants’ policies and practices deprived Plaintiff and the

production employees of wages owed for the pre-shift and post-shift donning, doffing, walking

and showering activities they performed. Because Plaintiff and the production employees regularly

worked 40 hours or more per week, Defendants’ policies and practices also deprived them of

overtime pay.

       104.     Defendants knew or should have known that the time spent by Plaintiff and the

production employees in connection with the pre-shift and post-shift donning, doffing, walking

and showering activities was compensable under the law. Indeed, in light of the explicit DOL

guidance and Supreme Court case law cited above, there is no conceivable way for Defendants to

establish that they acted in good faith.

       105.     Despite knowing Plaintiff and the production employees performed work before

and after their scheduled work shifts, Defendants failed to make any effort to stop or disallow the

pre- and post-shift work and instead suffered and permitted it to happen.

       106.     Unpaid wages related to the pre-shift and post-shift work described herein are owed

to Plaintiff and the production employees at the FLSA mandated overtime premium of one and

one-half times the regular hourly rates at which they were employed because Plaintiff and the

production employees regularly worked 40 hours or more per week.




                                                   23
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 24 of 37. PageID #: 24




                       FLSA COLLECTIVE ACTION ALLEGATIONS

       107.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on his own

behalf and on behalf of:

       All current and former production employees who worked for Materion
       Corporation (or any of its wholly owned subsidiaries) at any of its manufacturing
       facilities during the last three years and who were required to don and doff
       protective clothing or safety gear before the start of and after the end of their
       shifts.

(hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend this

definition if necessary.

       108.     Defendants are liable under the FLSA for, inter alia, failing to properly compensate

Plaintiff and other similarly situated production employees.

       109.     Excluded from the proposed FLSA Collective are Defendants’ executives and

administrative and professional employees, including computer professionals and outside

salespersons.

       110.     Consistent with Defendants’ policy and pattern or practice, Plaintiff and the FLSA

Collective were not paid premium overtime compensation when they worked over 40 hours in a

workweek.

       111.     Defendants assigned and/or were aware of all of the work that Plaintiff and the

FLSA Collective performed.

       112.     As part of their regular business practices, Defendants intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited

to:

                a.     Willfully failing to pay their employees, including Plaintiff and the FLSA
                       Collective, premium overtime wages for all hours worked in excess of 40
                       hours per workweek; and


                                                 24
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 25 of 37. PageID #: 25




               b.      Willfully failing to record all of the time that their employees, including
                       Plaintiff and the FLSA Collective, worked for the benefit of Defendants.

       113.    Defendants are aware or should have been aware that federal law required them to

pay Plaintiff and the FLSA Collective overtime premiums for all hours worked in excess of 40 per

workweek.

       114.    Defendants’ unlawful conduct has been widespread, repeated, and consistent.

       115.    A collective action under the FLSA is appropriate because the employees described

above are “similarly situated” to Plaintiff under 29 U.S.C. § 216(b). The employees on behalf of

whom Plaintiff brings this collective action are similarly situated because (a) they have been or

are employed in the same or similar positions; (b) they were or are performing the same or similar

job duties; (c) they were or are subject to the same or similar unlawful practices, policy, or plan;

and (d) their claims are based upon the same factual and legal theories.

       116.    The employment relationships between Defendants and every proposed FLSA

Collective member are the same. The key issues - the amount of uncompensated pre-shift and post-

shift donning, doffing, walking and showering time - do not vary substantially among the proposed

FLSA Collective members.

       117.    Many similarly situated current and former production employees have been

underpaid in violation of the FLSA and would benefit from the issuance of a court-supervised

notice of this lawsuit and the opportunity to join it.

       118.    Court-supervised notice should be sent to the FLSA Collective pursuant to 29

U.S.C. § 216(b).

       119.    Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

       120.    Plaintiff estimates the proposed FLSA Collective, including both current and



                                                  25
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 26 of 37. PageID #: 26




former employees over the relevant period, will include hundreds of workers. The precise number

of FLSA Collective members should be readily ascertainable from a review of Defendants’

personnel and payroll records.

                      RULE 23 OHIO CLASS ACTION ALLEGATIONS

       121.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on his own behalf

and on behalf of:

       All current and former production employees who worked for Materion
       Corporation (or any of its wholly owned subsidiaries) at any of its Ohio
       manufacturing facilities during the applicable statute of limitations period and
       who were required to don and doff protective clothing or safety gear before the
       start of and after the end of their shifts.

(hereinafter referred to as the “Rule 23 Ohio Class”). Plaintiff reserves the right to amend the

putative class definition if necessary.

       122.    The Rule 23 Ohio Class members are so numerous that joinder of all Rule 23 Ohio

Class members in this case would be impractical. Plaintiff reasonably estimates there are hundreds

of Rule 23 Ohio Class members. Rule 23 Ohio Class members should be easy to identify from

Defendants’ computer systems and electronic payroll and personnel records.

       123.    There is a well-defined community of interest among Rule 23 Ohio Class members

and common questions of law and fact predominate in this action over any questions affecting

individual Rule 23 Ohio Class members. These common legal and factual questions include, but

are not limited to, the following:

               a.      Whether the time Rule 23 Ohio Class members spent on pre-shift and post-
                       shift donning, doffing, walking and showering activities is compensable
                       time; and

               b.      Whether Rule 23 Ohio Class members are owed wages for time spent
                       performing pre-shift and post-shift donning, doffing, walking and
                       showering activities, and if so, the appropriate amount thereof.

       124.    Plaintiff’s claims are typical of those of the Rule 23 Ohio Class in that he and all


                                                26
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 27 of 37. PageID #: 27




other Rule 23 Ohio Class members suffered damages as a direct and proximate result of

Defendants’ common and systemic payroll policies and practices. Plaintiff’s claims arise from the

same policies, practices, promises and course of conduct as all other Rule 23 Ohio Class members’

claims, and his legal theories are based on the same legal theories as all other Rule 23 Ohio Class

members.

       125.    Plaintiff will fully and adequately protect the interests of the Rule 23 Ohio Class

and has retained counsel who are qualified and experienced in the prosecution of nationwide wage

and hour class actions. Neither Plaintiff nor his counsel have interests that are contrary to, or

conflicting with, the interests of the Rule 23 Ohio Class.

       126.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because, inter alia, it is economically infeasible for Rule 23 Ohio

Class members to prosecute individual actions of their own given the relatively small amount of

damages at stake for each individual along with the fear of reprisal by their employer. Prosecution

of this case as a Rule 23 Ohio Class action will also eliminate the possibility of duplicative lawsuits

being filed in state and federal courts throughout Ohio.

       127.    This case will be manageable as a Rule 23 Class action. Plaintiff and his counsel

know of no unusual difficulties in this case, and Defendants have advanced, networked computer

and payroll systems that will allow the class, wage, and damages issues in this case to be resolved

with relative ease.

       128.    Because the elements of Fed. R. Civ. P. 23(b)(3) are satisfied in this case, class

certification is appropriate. Shady Grove Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S.

393, 398 (2010) (“By its terms [Rule 23] creates a categorical rule entitling a plaintiff whose suit

meets the specified criteria to pursue his claim as a class action”).




                                                  27
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 28 of 37. PageID #: 28




       129.    Because Defendants acted and refused to act on grounds that apply generally to the

Rule 23 Ohio Class and declaratory relief is appropriate in this case with respect to the Rule 23

Ohio Class as a whole, class certification under Fed. R. Civ. P. 23(b)(2) is also appropriate.

                RULE 23 NATIONWIDE CLASS ACTION ALLEGATIONS

       130.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on his own behalf

and on behalf of:

       All current and former production employees who worked for Materion
       Corporation (or any of its wholly owned subsidiaries) at any of its manufacturing
       facilities during the applicable statute of limitations period and who were
       required to don and doff protective clothing or safety gear before the start of and
       after the end of their shifts.

(hereinafter referred to as the “Rule 23 Nationwide Class”). Plaintiff reserves the right to amend

the putative class definition if necessary.

       131.    The Rule 23 Nationwide Class members are so numerous that joinder of all Rule

23 Nationwide Class members in this case would be impractical. Plaintiff reasonably estimates

there are hundreds of Rule 23 Nationwide Class members. Rule 23 Nationwide Class members

should be easy to identify from Defendants’ computer systems and electronic payroll and

personnel records.

       132.    There is a well-defined community of interest among Rule 23 Nationwide Class

members and common questions of law and fact predominate in this action over any questions

affecting individual members of the Rule 23 Nationwide Class. These common legal and factual

questions include, but are not limited to, the following:

               a.      Whether the time Rule 23 Nationwide Class members spent on pre-shift and
                       post-shift donning, doffing, walking and showering activities is
                       compensable time;

               b.      Whether Rule 23 Nationwide Class members are owed wages for time spent
                       performing pre-shift and post-shift donning, doffing, walking and
                       showering activities, and if so, the appropriate amount thereof; and


                                                 28
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 29 of 37. PageID #: 29




               c.      Whether Defendants’ non-payment of wages for all compensable time
                       constitutes breach of contract or unjust enrichment.

       133.    Plaintiff’s claims are typical of the Rule 23 Nationwide Class members’ claims

because Plaintiff and all other Rule 23 Nationwide Class members suffered damages as a direct

and proximate result of Defendants’ common and systemic payroll policies and practices.

Plaintiff’s claims arise from the same policies, practices, promises and course of conduct as all

other Rule 23 Nationwide Class members’ claims, and his legal theories are based on the same

legal theories as all other Rule 23 Nationwide Class members.

       134.    Plaintiff will fully and adequately protect the interests of the Rule 23 Nationwide

Class and has retained counsel who are qualified and experienced in the prosecution of nationwide

wage and hour class actions. Neither Plaintiff nor his counsel have interests that are contrary to, or

conflicting with, the interests of the Rule 23 Nationwide Class.

       135.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because, inter alia, it is economically infeasible for Rule 23

Nationwide Class members to prosecute individual actions of their own given the relatively small

amount of damages at stake for each individual along with the fear of reprisal by their employer.

Prosecution of this case as a Rule 23 Class action will also eliminate the possibility of duplicative

lawsuits being filed in state and federal courts throughout the nation.

       136.    This case will be manageable as a Rule 23 Class action. Plaintiff and his counsel

know of no unusual difficulties in this case, and Defendants have advanced, networked computer

and payroll systems that will allow the class, wage, and damages issues in this case to be resolved

with relative ease.

       137.    Because the elements of Fed. R. Civ. P. 23(b)(3) are satisfied in this case, class

certification is appropriate. Shady Grove Orthopedic Associates, P.A., 559 U.S. at 398 (“By its



                                                 29
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 30 of 37. PageID #: 30




terms [Rule 23] creates a categorical rule entitling a plaintiff whose suit meets the specified criteria

to pursue his claim as a class action”).

        138.    Because Defendants acted and refused to act on grounds that apply generally to the

Rule 23 Nationwide Class and declaratory relief is appropriate in this case with respect to the Rule

23 Nationwide Class as a whole, class certification under Fed. R. Civ. P. 23(b)(2) is also

appropriate.

                                           COUNT I
                         VIOLATION OF FLSA, 29 U.S.C. § 201 et seq.
                           FAILURE TO PAY OVERTIME WAGES
                             (29 U.S.C. § 216(b) Collective Action)

        139.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

        140.    At all times relevant to this action, Defendants were engaged in interstate commerce,

or in the production of goods for commerce, as defined by the FLSA.

        141.    At all times relevant to this action, Plaintiff and the FLSA Collective were

“employees” of Defendants within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

        142.    Plaintiff and the FLSA Collective, by virtue of their job duties and activities

actually performed, are all non-exempt employees.

        143.    Plaintiff and the FLSA Collective either: (1) engaged in commerce; or (2) engaged

in the production of goods for commerce; or (3) were employed in an enterprise engaged in

commerce or in the production of goods for commerce.

        144.    At all times relevant to this action, Defendants “suffered or permitted” Plaintiff and

the FLSA Collective to work and thus “employed” them within the meaning of 29 U.S.C. § 203(g)

of the FLSA.

        145.    At all times relevant to this action, Defendants required Plaintiff and the FLSA

Collective to perform unpaid off-the-clock work in connection with their donning, doffing, walking



                                                  30
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 31 of 37. PageID #: 31




and showering activities, but failed to pay these employees the federally mandated overtime

compensation for the off-the-clock work.

        146.    The off-the-clock work performed every shift by Plaintiff and the FLSA Collective

is an essential part of their jobs, and these activities and the time associated with these activities are

not de minimis.

        147.    In workweeks where Plaintiff and other FLSA Collective members worked over 40

hours, the unpaid off-the-clock work time, and all other overtime, should have been paid at the

federally mandated rate of one and one-half times each employee’s regular hourly wage, including

shift differential pay, nondiscretionary incentive pay, and all other non-excludable remuneration.

29 U.S.C. § 207.

        148.    Defendants’ violations of the FLSA were knowing and willful. Defendants knew

or could have determined how long it takes Plaintiff and the production employees to perform their

off-the-clock work. Further, Defendants could have easily accounted for and properly paid

Plaintiff and the FLSA Collective for these work activities, but deliberately chose not to.

        149.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

an employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional

equal amount in liquidated damages (double damages), plus costs and reasonable attorneys’ fees.

                                   COUNT II
       VIOLATIONS OF THE OHIO MINIMUM FAIR WAGE STANDARDS ACT
                     OHIO REV. CODE ANN. § 4111 et seq.
                      (On Behalf of the Rule 23 Ohio Class)

        150.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

        151.    At all times relevant to this action, Defendants were employers covered by the

overtime and wage mandates of the Ohio Minimum Fair Wage Standards Act (the “Ohio Wage

Act”), and Plaintiff was an employee entitled to the Ohio Wage Act’s protections. See Ohio Rev.



                                                   31
         Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 32 of 37. PageID #: 32




Code Ann. § 4111.03.

         152.   The Ohio Wage Act entitles employees to compensation for every hour worked in a

workweek. See Ohio Rev. Code Ann. § 4111.01.

         153.   The Ohio Wage Act entitles employees to overtime compensation at a rate equal to

one and one-half times their regular rate of pay for all hours worked in excess of 40 hours per week.

See Ohio Rev. Code Ann. § 4111.03.

         154.   Defendants violated the Ohio Wage Act by regularly and repeatedly failing to pay

Plaintiff for the time spent on the off-the-clock work activities described in this Complaint and by

failing to include all remuneration when computing Plaintiff’s regular rate of pay for purposes of

overtime.

         155.   As a result, Plaintiff has and will continue to suffer loss of income and other

damages.

         156.   Accordingly, Plaintiff is entitled to recover unpaid wages owed, plus costs and

attorneys’ fees, and other appropriate relief under the Ohio Wage Act at an amount to be proven at

trial.

                                      COUNT III
                     VIOLATIONS OF THE OHIO PROMPT PAY ACT
                           OHIO REV. CODE ANN. § 4113.15
                          (On Behalf of the Rule 23 Ohio Class)

         157.   Plaintiff re-alleges and incorporates all previous paragraphs herein.

         158.   Ohio Rev. Code Ann. § 4113.15(A) requires that employers pay their employees on

or before the first day of each month wages earned during the first half of the preceding month

ending with the 15th day thereof and pay their employees on or before the 15th day of each month

wages earned during the second half of the preceding month.

         159.   Ohio Rev. Code Ann. § 4113.15(B) requires that where wages remain unpaid for



                                                 32
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 33 of 37. PageID #: 33




30 days beyond a regularly scheduled payday and no contest, court order, or dispute accounts for

the non-payment, the employee is entitled to liquidated damages in the amount of 6% or $200.00

per violation, whichever is greater.

          160.   No bona fide and legally cognizable dispute related to wages exists accounting for

Defendants’ failure to timely pay Plaintiff.

          161.   Accordingly, Plaintiff is entitled to recover the amount of damages due and owing

from Defendants under Ohio Rev. Code Ann. § 4113.15(B).

                                           COUNT IV
                                  BREACH OF CONTRACT
                           (On Behalf of the Rule 23 Nationwide Class)

          162.   Plaintiff re-alleges and incorporates all previous paragraphs herein.

          163.   At all times relevant to this action, Defendants had a binding and valid contract

with Plaintiff and every other Rule 23 Nationwide Class member to pay each employee for each

hour they worked at a pre-established (contractual) regularly hourly rate in consideration of the

work duties Plaintiff and the Rule 23 Nationwide Class members performed on Defendants’

behalf.

          164.   Defendants’ contractual promises to pay Plaintiff and each Rule 23 Nationwide

Class member’s applicable hourly rate is evidenced by, among other things, each earnings

statement issued to Plaintiff and the Rule 23 Nationwide Class members.

          165.   Plaintiff and every other Rule 23 Nationwide Class member accepted the terms of

Defendants’ contractual promises and performed under the contract by doing their jobs and

carrying out the work they performed each shift, including the unpaid off-the-clock work that was

required of them, accepted by Defendants, and that they performed, in connection with the

donning, doffing, walking and showering activities described herein.

          166.   By not paying Plaintiff and every other Rule 23 Nationwide Class member the


                                                  33
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 34 of 37. PageID #: 34




agreed upon hourly wage for the work they performed each shift in connection with the off-the-

clock work they performed, Defendants systematically breached their contracts with Plaintiff and

each Rule 23 Nationwide Class member.

       167.    Plaintiff’s and the Rule 23 Nationwide Class members’ remedies under the FLSA

are inadequate in this case to the extent Defendants paid them more than the federally mandated

minimum wage of $7.25 per hour but less than 40 hours per week (i.e., pure “gap time” claims).

       168.    As a direct and proximate result of Defendants’ contractual breaches, Plaintiff and

the Rule 23 Nationwide Class members have been damaged in an amount to be determined at trial.

                                          COUNT V
                                  UNJUST ENRICHMENT
                          (On Behalf of the Rule 23 Nationwide Class)

       169.    Plaintiff re-alleges and incorporates all previous paragraphs herein.

       170.    This Count is pled in the alternative to Count IV, supra, pursuant to Fed. R. Civ. P.

8(d)(2)-(3).

       171.    At all times relevant to this action, Defendants promised Plaintiff and every other

Rule 23 Nationwide Class member a pre-established regular hourly rate in consideration of the

work duties Plaintiff and the Rule 23 Nationwide Class members performed for the benefit of

Defendants.

       172.    Plaintiff and every other Rule 23 Nationwide Class member relied upon Defendants’

promise for the pre-established regular hourly rate and performed by doing their jobs and carrying

out their required work duties.

       173.    By not paying Plaintiff and every other Rule 23 Nationwide Class member the

agreed upon hourly wage for the off-the-clock work they performed each shift, Defendants were

unjustly enriched.

       174.    Plaintiff and the Rule 23 Nationwide Class members performed off-the-clock work


                                                34
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 35 of 37. PageID #: 35




tasks at the request of, without objection by, and for the benefit of, Defendants.

       175.    Defendants received and accepted the above-referenced off-the-clock work services

from Plaintiff and every other Rule 23 Nationwide Class member and enjoyed the benefits derived

therefrom, including increased profits, without having paid for the same.

       176.    Upon information and belief, Defendants used the monies owed to Plaintiff and

every other Rule 23 Nationwide Class member to finance their various business ventures or pay

their equity owners.

       177.    Defendants have been unjustly enriched by the retention of monies received

pursuant to the services Plaintiff and the Rule 23 Nationwide Class performed for Defendants’

benefit, without having paid Plaintiff and the Rule 23 Nationwide Class for the same.

       178.    Plaintiff and the Rule 23 Nationwide Class suffered detriment due to Defendants’

failure to pay them for the off-the-clock work described herein, in that Plaintiff and the Rule 23

Nationwide Class were deprived of the ability to utilize that time, effort and their resources in a

profitable manner.

       179.    As a direct and proximate result of Defendants’ actions, Plaintiff and every other

Rule 23 Nationwide Class member suffered damages, including but not limited to, loss of wages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on his own behalf and on behalf of the putative FLSA Collective

and Rule 23 Classes, requests judgment as follows:

       a.      Certifying this case as a collective action under 29 U.S.C. § 216(b) with respect to
               Plaintiff’s FLSA claim (Count I);

       b.      Certifying this action as a class action (for the Rule 23 Ohio Class) under Fed. R.
               Civ. P. 23(b)(2) and (b)(3) with respect to Plaintiff’s Ohio state law claims (Counts
               II-III);

       c.      Certifying this action as a class action (for the Rule 23 Nationwide Class) under
               Fed. R. Civ. P. 23(b)(2) and (b)(3) with respect to Plaintiff’s breach of contract and


                                                 35
      Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 36 of 37. PageID #: 36




               unjust enrichment claims (Counts IV-V);

       d.      Ordering Defendants to disclose in computer format, or in print if no computer
               readable format is available, the names, addresses, email addresses, phone numbers
               and dates and location of employment of all FLSA Collective members, and
               permitting Plaintiff to send notice of this action to all those similarly situated
               individuals, apprising the FLSA Collective members of their rights by law to join
               and participate in this lawsuit;

       e.      Designating Plaintiff as the representative of the FLSA Collective and the Rule 23
               Classes, and undersigned counsel as Class counsel for the same;

       f.      Declaring Defendants violated the FLSA and the DOL’s attendant regulations as
               cited herein;

       g.      Declaring Defendants’ violations of the FLSA were willful;

       h.      Declaring Defendants violated the Ohio Wage Act and the Ohio Prompt Pay Act;

       i.      Declaring Defendants’ violations of the Ohio Wage Act and the Ohio Prompt Pay
               Act were willful;

       j.      Declaring Defendants breached their contracts with Plaintiff and the Rule 23
               Nationwide Class members (or, in the alternative, that Defendants were unjustly
               enriched) by failing to pay them for each hour they worked at a pre-established
               (contractual) regularly hourly rate;

       k.      Granting judgment in favor of Plaintiff and against Defendants and awarding
               Plaintiff and the FLSA Collective and the Rule 23 Classes the full amount of
               damages and liquidated damages available by law;

       l.      Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in filing this
               action as provided by statute;

       m.      Awarding pre- and post-judgment interest to Plaintiff on these damages; and

       n.      Awarding such other and further relief as this Court deems appropriate.

                                       JURY DEMAND

       Plaintiff, individually and on behalf of all others similarly situated, by and through his

attorneys, hereby demands a trial by jury under Fed. R. Civ. P. 38.




                                               36
     Case: 3:20-cv-02340-JJH Doc #: 1 Filed: 10/14/20 37 of 37. PageID #: 37




Dated: October 14, 2020                     Respectfully Submitted,

                                            /s/ Rod M. Johnston
                                            Matthew L. Turner
                                            Kevin J. Stoops (will pro hac vice)
                                            Rod M. Johnston (will pro hac vice)
                                            SOMMERS SCHWARTZ, P.C.
                                            One Towne Square, 17th Floor
                                            Southfield, Michigan 48076
                                            Phone: (248) 355-0300
                                            Email: mturner@sommerspc.com
                                            Email: kstoops@sommerspc.com
                                            Email: rjohnston@sommerspc.com

                                            Attorneys for Plaintiff and the Putative
                                            Collective/Class Members




                                       37
